Name: 2014/354/Euratom: Council Decision of 12 June 2014 appointing a member of the Scientific and Technical Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/31 COUNCIL DECISION of 12 June 2014 appointing a member of the Scientific and Technical Committee (2014/354/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 134 thereof; Having regard to the opinion of the European Commission; Whereas: (1) By Decision 2013/412/Euratom (1), the Council appointed the members of the Scientific and Technical Committee (the Committee) for the period 25 July 2013 to 24 July 2018, (2) Following the resignation of Mr Edouard SINNER, a seat on the Committee has become vacant. A new member should therefore be appointed for the remainder of Mr Edouard SINNER's term of office, HAS ADOPTED THIS DECISION: Article 1 Mr Roland ZEYEN is hereby appointed a member of the Scientific and Technical Committee until 24 July 2018. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 12 June 2014. For the Council The President Y. MANIATIS (1) Council Decision 2013/412/Euratom of 22 July 2013 renewing the membership of the Scientific and Technical Committee and repealing the Decision of 13 November 2012 appointing the members of the Scientific and Technical Committee (OJ L 205, 1.8.2013, p. 11).